UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1205


PAMELA MELVIN,

                 Plaintiff - Appellant,

          v.

TRACY NAYLOR; GUARDIAN HART MEDICAL CARE,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00486-BO)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Melvin, Appellant Pro Se.     Ginger Bagley Hunsucker,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Melvin appeals the district court’s various pretrial

orders,      final    order    dismissing       her   civil       complaint,     and    a

subsequent order denying her motion to alter or amend judgment.

We    have   reviewed    the    record     and    find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Melvin v. Naylor, No. 5:14-cv-00486-BO (E.D.N.C. Nov.

13, 2015; Feb. 25, 2016).               We grant Melvin’s motion to exceed

the    length    limitations      for     her    informal        reply    brief.       We

dispense      with    oral     argument    because         the    facts    and     legal

contentions     are    adequately       presented     in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2